Case 4:20-cv-00835-SDJ-KPJ Document 74 Filed 08/11/21 Page 1 of 1 PageID #: 300




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  CRAIG CUNNINGHAM,                               §
                                                  §
         Plaintiff,                               §
                                                  §
  v.                                              §     Civil Action No. 4:20-cv-835-SDJ-KPJ
                                                  §
  KP LIFESTYLES, LLC et al.,                      §
                                                  §
         Defendants.

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On June 8, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

 (the “Report”) (Dkt. #59) that Plaintiff’s claims against Defendants KP Lifestyles, LLC, Kristen

 Preseault, Shalini Gurbani, and VOIPPlus (collectively, the “Outstanding Defendants”) should be

 dismissed
       . without prejudice for want of prosecution. The Clerk of Court then served the Report

 on Plaintiff. The United States Postal Service advises that Plaintiff received the Report on June 11,

 2021.

         Having received the Report of the United States Magistrate Judge, and no timely objections

 being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

         Accordingly, Plaintiffs claims against the Outstanding Defendants are DISMISSED

 WITHOUT PREJUDICE.
            So ORDERED and SIGNED this 11th day of August, 2021.




                                                              ____________________________________
                                                              SEAN D. JORDAN
                                                              UNITED STATES DISTRICT JUDGE
